On January 22,1971, the court rendered an opinion in the above-identified cases (193 Ct. Cl. 872, 436 F. 2d 480), holding that plaintiff was not entitled to recover on its claims, that defendant was entitled to recover on its counterclaim in No. 210-68, with the amount of such recovery to be determined in further proceedings, and that the petitions were to be dismissed upon completion of the proceedings in these cases. On September 14, 1971, the commissioner filed a memorandum report in No. 210-68 recommending that, in accordance with the opinion of the court and the stipulation of the parties stating that defendant’s counterclaim has been disposed of by means of an agreed settlement, judgment be entered dismissing the petition and the counterclaim. On September 17, 1971, the court, in adopting the recommendation of the commissioner, ordered that judgment be and the same is entered dismissing the petition and the counterclaim in No. 210-68. The court further ordered that pursuant to the opinion of January 22, 1971, the petition in No. 373-65 be and it is dismissed.